Citation Nr: 1134372	
Decision Date: 09/14/11    Archive Date: 09/22/11

DOCKET NO.  10-22 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

What evaluation is warranted for hypertension since May 16, 2006?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to January 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, D.C., which assigned a noncompensable evaluation effective May 16, 2006.   

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a September 2009 decision the Board granted entitlement to service connection for hypertension finding that the disorder was aggravated by the Veteran's service connected major depression.

2.  The Board did not grant entitlement to service connection for hypertension on a direct basis.

3.  The Board's September 2009 decision was not appealed.

4.  Prior to May 16, 2006, the appellant's hypertension required continuous medication for control.

5.  Since May 16, 2006, the appellant's hypertension has not been manifested by a diastolic pressure predominantly 110 or more; or systolic pressure predominantly 200 or more.


CONCLUSIONS OF LAW

1.  The Board's September 2009 decision is final.  38 U.S.C.A. § 7104 (West 2002).

2.  Since May 16, 2006, the requirements for an initial compensable evaluation for hypertension have not been met.   38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.59, 4.104, Diagnostic Code 7101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159 (c).

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

This appeal arises from the original assignment of a disability evaluation following an award of service connection.  Hence, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection may be established, as it is here for hypertension, on a secondary basis for a disability which is aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  However, the Veteran may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Id.  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002).

The Veteran's hypertension is currently rated as noncompensable under Diagnostic Code 7101 due to a deduction of 10 percent for pre-existing hypertension  A 10 percent rating is warranted for hypertensive vascular disease (hypertension and isolated systolic hypertension) where diastolic pressure is predominantly 100 or more, or systolic pressure is predominantly 160 or more, or where the an individual has a history of diastolic pressure predominantly 100 or more and requires continuous medication for control.  A 20 percent rating requires either a diastolic pressure predominantly 110 or more, or a systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.
 
When the requirements for a compensable rating of a diagnostic code are not shown, a noncompensable rating is assigned.  38 C.F.R. § 4.31

Factual Background and Analysis

In a September 2009 decision the Board granted entitlement to service connection for hypertension finding that the disorder was aggravated by the appellant's service connected depression.  The Board did not grant entitlement to service connection for hypertension on a direct basis.  The appellant did not appeal.  Hence, the September 2009 Board decision is final.  38 U.S.C.A. § 7104.  

The Veteran filed a claim for service connection or hypertension in May 2006.

A January 2006 VA treatment record noted the Veteran had been on blood pressure management for around five years, and that he continued on the same medication.  He reported that his blood pressure readings at home were always lower than his blood pressure readings at medical facilities, which he attributed to his being anxious.  He stated his at-home blood pressure readings were generally around 140/80.  His blood pressure readings that day at VA were 164/91 and 175/90.  In February 2006, his blood pressure readings were 160/100 and 170/100.  In March 2006, his blood pressure readings were 170/82, 140/68, and 156/98.  His at-home blood pressure readings were noted to average around 112-135/61-75.  There was no change in his medications.  In April 2006, his blood pressure readings were 160/85, 150/84 and 160/100.

In an August 2006 statement, private physician C.H. noted that the Veteran's hypertension was related to his chronic pain from his knee injury and stated that posttraumatic stress disorder could cause hypertension. 

In October 2006, the Veteran was afforded a VA hypertension examination; he was noted to continue to be on blood pressure medication.  His blood pressure readings were 180/90, 178/92, and 176/92.  Cardiac and pulmonary studies revealed normal findings.  The Veteran reported a history of hypertension for more than 30 years, which was not properly treated and was not under control.  The examiner assessed him with "essential hypertension," not well-controlled.

In November 2008, VA treatment records show he had blood pressure readings of 155/84 and 144/81.

In a statement in support of his case, prior to a grant of service connection, the Veteran noted that two of his sons had died and the third son was called to serve in the Iraq war.  He then stated that there was a positive correlation between posttraumatic stress disorder and high blood pressure.  He also argued that when "a nonservice connected [disability] is aggravated by a service-connected disability the degree of aggravation will be service-connected."

In March 2009, the Veteran was afforded an additional VA hypertension examination.  He provided a history of an initial finding of high blood pressure occurring in 1955.  He stated he was put on treatment for his high blood pressure at that time, and has continued on treatment continuously since 1955.  His sitting blood pressure was 165/90.  His supine blood pressure was 165/80 and 165/85.  

Following the VA examination, the Veteran went to VA urgent care due to elevated blood pressure.  At his March 2009 urgent care visit his blood pressure was 196/95.  

A December 2009 VA treatment note included several blood pressure listings:

Date
Blood Pressure 
10/30/09
144/76
11/3/09
142/74
11/5/09
146/80
11/7/09
138/72
11/13/09
150/80
11/17/09
139/70
11/23/09
149/77
11/29/09
144/74
11/30/09
142/75
12/1/09
139/77
12/3/09
150/90

In September 2009, the Board found that the evidence of record was at least in equipoise, and granted service connection for hypertension secondary to depression.  This decision was based upon the August 2006 statement by Dr. C.H. and the March 2009 VA examiner noting that the Veteran's anxiety and depression may contribute to, but is not the cause of, his hypertension.  As noted, the September 2009 decision is final.  

In November 2009, the Veteran was afforded a VA hypertension examination.  He provided a medical history of having high blood pressure since roughly 1955.  His seated blood pressure reading was 180/105, and his supine blood pressure readings were 170/95 and 165/85.  His cardiac and pulmonary examinations were normal.  

In January 2010, the Veteran brought in a log of at-home blood pressure readings, which were noted to range from 120-130s/60-70s.  During his visit his blood pressure reading was 172/77.

Private treatment records from Dr. C.C.H. note that the Veteran's seated blood pressure in April 2010 was 144/92.  His seated blood pressure readings in May 2010 were 140/82 and 128/80.

It is the Veteran's contention that his hypertension warrants a compensable rating.  The Veteran has provided a history of being diagnosed with hypertension, and consistently treated for hypertension since 1955.  The earliest records available in the claims file note that the Veteran has been on prescription medication since prior to August 2000.  He is service connected for depression from November 21, 2006 and with a right knee disability from January 2004.  The grant of entitlement to service connection was effective May 16, 2006.  Hence, the pertinent rating period is from May 16, 2006.  

Nevertheless, the clinical evidence shows that the Veteran's hypertension prior to May 16, 2006, required continuous medication.  As he was treated for hypertension for years with medication, the AMC found, and the Board agrees, that the appellant's pre-existing level of disability was 10 percent.

Accordingly, the Board turns to the question, to what degree is the appellant's hypertension aggravated above the baseline 10 percent rating?  In this regard, the evidence in the claims file shows that the Veteran's blood pressure has never reached the level of diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  In fact, the Veteran has only come close to diastolic pressure of 110 once, and the reading was only to 105.  While the Veteran has been on continuous medication, his at-home blood pressure readings do not meet the diastolic and systolic standards set forth in Diagnostic Code 7101 for a 20 percent rating.  The Veteran has reported that his blood pressure is always higher when taken by medical professionals because he feels anxious when under treatment.  Therefore, the Veteran's blood pressure readings fall between a noncompensable and a 10 percent evaluation under Diagnostic Code 7101.  Under 38 C.F.R. § 4.7, the VA must provide the higher rating, which would be a 10 percent rating.

Given that the Veteran was granted entitlement to service connection under a secondary theory of entitlement, he may only be compensated for the degree of disability over and above the degree existing prior to the aggravation.  Allen, 7 Vet. App. at 448.  Based on the pertinent evidence of record the Veteran's hypertension was 10 percent disabling prior to being aggravated by depression.  The clinical presentation of the appellant's hypertension since May 16, 2006, warrants no more than a 10 percent rating.  Hence, once the Veteran's pre-aggravation rating of 10 percent is deducted from his post-aggravation rating of 10 percent, he is left with a noncompensable rating for hypertension.  Simply put, in order to warrant a compensable rating (while taking into account the 10 percent deduction), there would need to be evidence of diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more, for which there is none.  This level of disability has never been demonstrated since May 16, 2006.  Therefore, entitlement to a compensable rating for hypertension is not warranted.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board also has a duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  See Layno v. Brown, 6 Vet. App. 465 (1994) . Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Here, the Veteran is credible to report his symptoms and his prior treatment for hypertension.  While the Veteran feels that his hypertension warrants a compensable rating, this does not take into account the statutory requirement to only be compensated for the degree of disability over and above the degree existing prior to aggravation.

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms than currently shown by the evidence; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  There is no evidence of frequent hospitalizations and the November 2009 VA examiner noted that his hypertension would not affect the Veteran's ability to work.  Consequently, referral for extraschedular consideration is not warranted.



ORDER

Entitlement to an initial compensable rating for hypertension since May 16, 2006 is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


